COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  JENNIFER CABALLERO,                            §              No. 08-18-00033-CV

                       Appellant,                §                 Appeal from the

  v.                                             §               388th District Court

  SANJIV VIG,                                    §            of El Paso County, Texas

                        Appellee.                §              (TC# 2014DCM6244)

                                                 §

                                           ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until January 7, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James D. Lucas, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before January 7, 2019.


               IT IS SO ORDERED this 6th day of December, 2018.


                                             PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.